PER CURIAM.
A police officer testified at appellant’s trial that he placed appellant’s photograph in a photographic display for viewing by the alleged victim only after receiving certain undisclosed information from an undisclosed source. The victim then selected appellant’s photograph from the display. We believe the officer’s testimony constituted improper hearsay. Postell v. State, 398 So.2d 851 (Fla. 3d DCA 1981); Molina v. State, 406 So.2d 57 (Fla. 3d DCA 1981). However we do not find a sufficient objection by appellant to preserve this error for appeal. Accordingly, we affirm.
AFFIRMED.
DOWNEY, ANSTEAD and HERSEY, JJ., concur.